Exhibit 10.8

 

REPRESENTATIONS AND WARRANTIES AGREEMENT

REGARDING DEBT AND VARIABLE SECURITIES

DOCUMENT RW-05032017

 

This Representations & Warranties Agreement, dated May 3, 2017 (this
“Agreement”), is by and between NanoFlex Power Corporation, a Florida
corporation (the “Issuer”) and JMJ Financial (the “Investor”) (referred to
collectively herein as the “Parties”).

 

WHEREAS, the Issuer and the Investor are entering into a $500,000 Convertible
Promissory Note (the “Note”). All capitalized terms not otherwise defined herein
shall have the meanings given such terms in the Note.

 

NOW, THEREFORE, as an inducement to the Investor agreeing to pay $300,000 to the
Issuer on the Effective Date of the Note, the Issuer agrees, represents, and
warrants to the Investor as follows:

 

1. Other than as reported in the Company’s reports filed with the SEC, as of the
date of this Agreement, the Issuer has no outstanding loan, bond, note,
debenture, lien, mortgage, debt security, convertible security, or variable rate
security, other than notes issued to the Investor and the following notes:

 



Creditor  Issue Date  Original Note Balance   Remaining Note Balance           
   Power Up Lending  4/25/2017  $58,500   $58,500                 JSJ
Investments  4/25/2017  $115,000   $115,000                 Silo Equity 
4/27/2017  $100,000   $100,000 

 

2. THE ISSUER SHALL NOT ISSUE ANY DEBT WITHIN 90 DAYS AFTER THE EFFECTIVE DATE
OF THE NOTE WITHOUT WRITTEN CONSENT OF THE INVESTOR (INCLUDING, BUT NOT LIMITED
TO ANY LOAN, BOND, NOTE, DEBENTURE, LIEN, MORTGAGE, DEBT SECURITY, CONVERTIBLE
SECURITY, OR VARIABLE RATE SECURITY) UNLESS THE ISSUER USES THE PROCEEDS OF SUCH
DEBT FIRST, BEFORE ANY OTHER USE, TO REPAY, WITHIN TWO BUSINESS DAYS AFTER THE
ISSUER'S RECEIPT OF THE PROCEEDS, ANY OUTSTANDING BALANCE ON THE NOTE,
INCLUDING, WITHOUT LIMITATION, ANY INTEREST, FEES, AND REPAYMENT PREMIUMS. At
the Investor’s election, so long as any balance remains outstanding on the Note,
the proceeds from any debt or equity issued must be used to pay off the amount
due under the Note.

 

3. THE ISSUER SHALL NOT ISSUE ANY SECURITY WITHIN 90 DAYS AFTER THE EFFECTIVE
DATE OF THE NOTE THAT IS UNDER ANY CIRCUMSTANCE CONVERTIBLE INTO OR EXERCISABLE
OR EXCHANGEABLE FOR SHARES OF COMMON STOCK OF THE ISSUER WITHIN NINE MONTHS
AFTER THE EFFECTIVE DATE OF THE NOTE, INCLUDING, WITHOUT LIMITATION, ANY DEBT,
PREFERRED STOCK, RIGHT, OPTION, WARRANT OR OTHER INSTRUMENT THAT IS CONVERTIBLE
INTO OR EXERCISABLE OR EXCHANGEABLE FOR, OR OTHERWISE ENTITLES THE HOLDER
THEREOF TO RECEIVE, COMMON STOCK UNLESS THE ISSUER USES THE PROCEEDS OF SUCH
ISSUANCE FIRST, BEFORE ANY OTHER USE, TO REPAY, WITHIN TWO BUSINESS DAYS AFTER
THE ISSUER'S RECEIPT OF THE PROCEEDS, ANY OUTSTANDING BALANCE ON THE NOTE,
INCLUDING, WITHOUT LIMITATION, ANY INTEREST, FEES, AND REPAYMENT PREMIUMS. With
respect to warrants and options issued by the Issuer as part of a unit offering
that includes only common stock and warrants, the only amounts that would be
required to be paid to Investor are the exercise price if exercised, but not the
sales price of a warrant or option included in a unit with equity. At the
Investor’s election, so long as any balance remains outstanding on the Note, the
proceeds from any debt or equity issued must be used to pay off the amount due
under the Note.

 

4. THE ISSUER SHALL NOT ISSUE ANY VARIABLE SECURITY WITHIN 90 DAYS AFTER THE
EFFECTIVE DATE OF THE NOTE WITHOUT WRITTEN CONSENT OF THE INVESTOR UNLESS THE
ISSUER USES THE PROCEEDS OF SUCH ISSUANCE FIRST, BEFORE ANY OTHER USE, TO REPAY,
WITHIN TWO BUSINESS DAYS AFTER THE ISSUER'S RECEIPT OF THE PROCEEDS, ANY
OUTSTANDING BALANCE ON THE NOTE, INCLUDING, WITHOUT LIMITATION, ANY INTEREST,
FEES, AND REPAYMENT PREMIUMS. A Variable Security is any security issued by the
Issuer that (i) has or may have conversion rights of any kind, contingent,
conditional or otherwise in which the number of shares that may be issued
pursuant to such conversion right varies with the market price of the common
stock; (ii) is or may become convertible into common stock (including without
limitation convertible debt, warrants or convertible preferred stock), with a
conversion or exercise price that varies with the market price of the common
stock, even if such security only becomes convertible or exercisable following
an event of default, the passage of time, or another trigger event or condition;
or (iii) was issued or may be issued in the future in exchange for or in
connection with any contract, security, or instrument, whether convertible or
not, where the number of shares of common stock issued or to be issued is based
upon or related in any way to the market price of the common stock, including,
but not limited to, common stock issued in connection with a Section 3(a)(9)
exchange, a Section 3(a)(10) settlement, or any other similar settlement or
exchange.

 

*          *          *

 







 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
3rd day of May, 2017.

 



  ISSUER:         NanoFlex Power Corporation         By:   Dean L. Ledger  
Chief Executive Officer         INVESTOR:           JMJ Financial / Its
Principal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Representations & Warranties Agreement Regarding Debt and Variable Securities
Signature Page]

 

 

 

 

